DETAILED ACTION

This communication is in response to the Application filed on 13 October 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 22-27 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record include US 20120035907 (LeBeau et al.) and US 20170132019 (Karashchuk et al.). LeBeau et al. discloses a method for replaying content dialogue in an alternate language (LeBeau et al., para [0055]. It is clear by this excerpt that a first language (French) is detected.), the method comprising: detecting a first language in which the content dialogue from media content is spoken while the media content is being played on a media device (LeBeau et al., para [0046].); receiving, from a user input device, a command to repeat a portion of the content dialogue (LeBeau et al., para [0055].); and in response to receiving the command: determining whether the second language is different from the first language (LeBeau et al., para [0055]. The translator (machine or person) determines the source language from which to translate.); upon determining that the second language is different from the first language, outputting a translated dialogue by: determining the portion of the 
LeBeau et al., though, does not disclose in response to receiving the command: identifying a second language in which the command was spoken. Karashchuk et al. is cited to disclose identifying a second language in which the command was spoken (Karashchuk et al., para [0291]. Here, the user can request that a translation for the played media be provided, wherein the request is provided in the target (i.e., second) language. Also, Karashchuk et al., para [0212]. Here, the user may speak a request for translation.).
However, none of the prior art disclose “replaying the translated portion of the content dialogue form the previously played portion of the media content in the second language”.

Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“playing, by a media device, media content that comprises content dialogue; 

detecting a first language in which the content dialogue from the media content is spoken while the media content is being played on [[a ]]the media device; 

receiving, from a user input device, a command to repeat a portion of the content dialogue from a previously played portion of the media content; and 

in response to receiving the command: 



determining whether the second language is different from the first language; and 

upon determining that the second language is different from the first language, outputting a translated dialogue by: 

determining the portion of the content dialogue to repeat; [[and]] 

translating the portion of the content dialogue from the first language to the second language, and 

replaying the translated portion of the content dialogue from the previously played portion of the media content in the second language.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659